


Exhibit 10.7
Contract  #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


This TRANSPORTATION SERVICE AGREEMENT, hereinafter referred to as "Agreement,"
is made and entered into on this by and between CenterPoint Energy - Mississippi
River Transmission Corporation, a Delaware corporation, hereinafter called
"MRT," and Laclede Gas Co., a Missouri corporation, hereinafter called
"Customer."


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to MRT natural gas for such transportation
during the term hereof, at the rates and on the terms and conditions hereinafter
provided.


1)
TERM
         
Effective Date:
Originally May 1, 2002, as amended and restated effective April 1, 2008
 
Primary Term End Date:
April 30, 2013
         
Evergreen?
Yes  [ X ]          No  [    ]  
          After the Primary Term End Date, this Agreement shall continue to be
in effect thereafter unless and until terminated by either MRT or Customer by
written notice or electronically via the Internet as permitted or required by
MRT, to the other delivered at least one (1) year prior to the date of intended
termination.           
2)
QUANTITIES
           
Maximum Daily Quantity (MDQ):  150,000 Dth/Day
       
3)
RECEIPT AND DELIVERY POINTS
         
See Exhibit A
         
4)
RATE
         
Service hereunder shall be provided pursuant to Rate Schedule FTS.  Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, Third Revised Volume No. 1, as on file and in effect from time
to time (“Tariff”), for services rendered hereunder, unless otherwise agreed
(either in writing or electronically via the Internet as required by MRT) by MRT
and Customer in an Exhibit B, or other format provided for in the Tariff, in
effect during the term of this Agreement, or in a capacity release award.
       
5)
ADDRESSES
 




 
For Notices to Customer:
For Bills to Customer:
 
Laclede Gas Company
Laclede Gas Company
 
Attn:  Steven F. Mathews
Attn: Gas Accounting
 
720 Olive Street
720 Olive Street, 13th  Floor
 
St. Louis, MO 63101
St. Louis, MO 63101
 
Telephone:  (314) 516-8585
Telephone:  (314) 516-8595
 
Facsimile:    (314) 421-1979
Facsimile:    (314) 241-2278
 
E-Mail:  smathews@lacledegas.com
         
For Notices to MRT:
For Payments to MRT:
 
1600 S. Brentwood Blvd., Suite 590
P.O. Box 203293
 
St. Louis, MO 63144
Houston, TX 77216-3293
 
Facsimile:  (314) 991-7600
       




Page 1 of 4
 
 
 
 
Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY








   
For Wire Transfer Payment to MRT:
 
MRT Nominations (other than electronic):
Mississippi River Transmission
 
Client Services
Chase Bank of Texas
 
Facsimile:  (318) 429-3298
ABA No. 113000609
   
Account No.
 
MRT Pipeline Operations:
   
System Control Department
   
1600 S. Brentwood Blvd., Suite 590
   
St. Louis, MO 63144
   
Telephone: (314) 991-9900
   
E-Mail:  mrtconsole@centerpointenergy.com
       



IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.





CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
             
Date:
March 18, 2008
 
Date:
March 18, 2008
             










  Page 2 of 4
 
 
 
Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



GENERAL TERMS AND CONDITIONS


1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for transportation hereunder.  In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided.  Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, are necessary or appropriate in view of such termination
and abandonment of service hereunder.
   
2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder nor relieve
Customer of its obligation to pay any monies due hereunder to MRT.
   
3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions of MRT's FERC Gas Tariff, Third Revised Volume No. 1 (General
Terms and Conditions), if Customer fails to pay within thirty (30) days after
payment is due all of the amount of any bill for service rendered by MRT
hereunder, MRT, upon ten (10) days' prior written notice to Customer, may
suspend further receipt and/or delivery of gas until such past due amount is
paid, or satisfactory credit arrangements have been made in accordance with
Section 5 of the General Terms and Conditions.  If Customer fails to pay or make
satisfactory credit arrangements within such ten (10) day notice period, MRT, in
addition to any other remedy it may have hereunder, may, upon thirty (30) days'
written notice to Customer, terminate this Agreement and cease further receipt
and/or delivery of gas on behalf of Customer.
   
4)
Service hereunder shall be provided pursuant to Rate Schedule FTS of MRT's FERC
Gas Tariff, Third Revised Volume No. 1.  Customer will provide Fuel Use and
LUFG.
   
5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the General Terms and Conditions set forth in MRT's FERC Gas
Tariff, Third Revised Volume No. 1, as on file and in effect from time to time,
and such provisions are incorporated herein by this reference.  Any curtailment
of transportation service hereunder shall be in accordance with the priorities
set out in MRT's General Terms and Conditions.  To the extent not inconsistent
with effective law, MRT shall have the right to determine the priority and/or
scheduling of the transportation service under this Agreement and to revise the
priority and/or scheduling of this transportation service from time to time.
   
6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the General Terms and Conditions, in accordance with the
Natural Gas Act or other applicable law.
   
7)
Customer may deliver or cause to be delivered to MRT a maximum receipt point
quantity at the Receipt Points described herein, and MRT shall redeliver
thermally equivalent quantities at the Delivery Points described herein which
excludes a quantity of gas for Fuel Use and LUFG.  A maximum delivery point
quantity is also specified for each MRT delivery point.  For firm service, the
sum of all individual maximum receipt point quantities shall not exceed the
maximum receipt point quantities in the aggregate.  For firm service, the sum of
all individual maximum delivery point quantities shall not exceed the maximum
daily quantity set forth in this Agreement.
   
8)
For firm service, Secondary Receipt and Secondary Delivery Points are available
to Customer pursuant to the General Terms and Conditions of MRT's FERC Gas
Tariff, Third Revised Volume No. 1.  Customer agrees to pay any additional
charges applicable to its utilization of a Secondary Receipt Point.
   
9)
In the event that MRT places on file with the Commission another rate schedule
which may be applicable to service rendered hereunder, then MRT, at its option,
may, from and after the effective date of such rate schedule, utilize such rate
schedule in the performance of this Agreement.  Such rate schedule or
superseding rate schedule(s) and any revisions thereof which shall be filed and
become effective shall apply to and be a part of this Agreement.  MRT shall have
the right to propose, file and make effective with the Commission, or other body
having jurisdiction, changes and revisions of any effective rate schedule(s)
and/or General Terms and Conditions, or to propose, file, and make effective
superseding rate schedules and/or General Terms and Conditions, for the purpose
of changing the rates, charges, and other provisions thereof effective as to
Customer.




  Page 3 of 4
 
 
 
Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


GENERAL TERMS AND CONDITIONS
(continued)



10)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT's prior written or electronic consent,
which consent shall not be unreasonably withheld.  Customers under Rate
Schedules FTS and SCT may release their capacity consistent with the terms and
conditions of the applicable rate schedule and the General Terms and Conditions
of MRT's Tariff.  Additionally, Customer may request that MRT consent to
Customer’s assignment of this Agreement, in whole, to an entity affiliated with
Customer.  For firm contracts, MRT will only consent to assignment of the
contract to a Customer’s affiliate, subject to the assignee’s satisfaction of
the criteria in Section 5.4(k), GT&C, in the situation in which, after Customer
obtains the contract, a corporate reorganization results in a transfer to an
affiliate of the function for which the capacity was obtained.  Any entity that
succeeds by purchase, merger, consolidation or otherwise to the properties of
Customer, substantially as an entirety, shall be entitled to the rights and
shall be subject to the obligations of its predecessors in title under this
Agreement.  In addition to all other rights and remedies, MRT may terminate the
Agreement immediately if it is assigned by Customer without MRT's consent,
whether the assignment or contract be voluntary or by operation of law or
otherwise.  Subject to the above, the respective rights and obligations of the
parties under the Agreement shall extend to and be binding upon their heirs,
successors, assigns and legal representatives.
   
11)
Any notice, statement, or bill provided for in this Agreement shall be in
writing (or, if this Tariff requires, via electronic means) and shall be
considered as fully delivered when hand-delivered, telecopied, or when received
by the other party if mailed by United States mail, postage prepaid, to the
addresses specified herein (unless and until either party notifies the other, in
writing, of a change in its address).
   
12)
Each party shall notify the other in writing of the name, address, telephone
number,  telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.
   
13)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing or, if MRT permits or requires, otherwise memorialized via
electronic means, and executed by authorized representatives of the parties.  No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.
   
14)
THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
   
15)
Exhibit(s) A and B attached hereto are incorporated into this Agreement in their
entirety.
   
16)
This Agreement amends and restates the currently effective Service Agreement
between the parties.
   
17)
The parties agree that Customer has the Right of First Refusal (ROFR).  If
customer chooses to exercise its ROFR, it shall do so by following the
procedures applicable to the exercise of a ROFR provided for in the Tariff.






  Page 4 of 4
 
 
 




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY




           
Page 1 of 1
EXHIBIT A
                 
Primary Path(s)
               
From
     
To
     
#805547 CEGT-Glendale
 
#805596 CEGT-Perryville
         
#805607 MRT Storage
                     
#805602 CEGT-Olyphant
 
#805596 CEGT-Perryville
             
#805607 MRT Storage
                   
Line Capacity
150,000 Dth/Day Main Line Field Zone
     
Line Priority
150,000 Dth/Day Field Zone Main Line
                     
Rate Zone Capacity
 
150,000 Dth/Day Field Zone
     



RECEIPT AND DELIVERY POINTS
           
Receipt Point
 
Maximum Quantity *
Delivery Point(s)
 
Maximum Quantity *
805547
 
100,000 Dth/Day
*STG
 
150,000 Dth/Day
 
CenterPoint Energy Gas Transmission
Company (“CEGT”)/Glendale Interconnect;
SW/4, Section 5, T9N, R8W;
Meter #80547
 
 
MRT Storage
MRT’s storage facilities primarily located in Lincoln Parish, LA;
Meter #805607
805602
50,000 Dth/Day
805596
 
150,000 Dth/Day
 
CEGT/Olyphant Interconnect;
Section 7, T10N, R3W;
Meter #805602
 
CEGT/Perryville Interconnect
(Located on MRT Main Line system);
NE/4, Section 24, T20N, R4W
Meter #805596



* On any day MRT shall not be obligated to receive or deliver a cumulative
quantity in excess of the MDQ set forth in this Agreement.




CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
             
Date:
March 18, 2008
 
Date:
March 18, 2008
             






 
 
 
 




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



Page 1 of 3
EXHIBIT B


Customer agrees to pay the rates specified on this Exhibit B for performance of
certain gas transportation service under the Agreement specified above.  These
rates are applicable only in accordance with the following:


RATES AND APPLICABILITY:


(a)
General:  In consideration for Customer's continuing compliance with the
provisions of the Transportation Service Agreement ("Agreement") specified
above, the transportation rates and charges as defined below for the specified
services provided under the Agreement only apply to receipts from, and
subsequent deliveries to, the Points of Receipt and Delivery, quantities and/or
time periods described herein and to reserved capacity necessary to effect such
service.  In addition to any rate or amount referred to herein (including
discounted rates, Negotiated Rates, overrun rates and maximum tariff rates),
Customer shall pay any applicable charges, penalties, surcharges, fees, taxes,
settlements and/or direct billed amounts provided for in MRT's Tariff.  In any
event, the rate in any month shall never be below MRT's applicable minimum
tariff rate for a discount rate transaction.  For a Negotiated Rate transaction,
the rate in any month shall never be below MRT's applicable minimum tariff rate,
unless MRT otherwise agrees.  MRT shall not be responsible for the payment and
satisfaction of any taxes assessed or levied on the receipt, transmission (and
any activities in connection therewith), delivery, use and/or consumption with
respect to gas delivered or received by Customer, unless MRT agrees otherwise.



(b)
Inability to Collect Negotiated Rates:  If this Exhibit B covers a Negotiated
Rate transaction, and MRT is unable to collect Negotiated Rates due to a change
in Commission policy or rejection of the transaction by the Commission prior to
or during the term of such transaction, then, unless the parties agree
otherwise, Customer shall pay the maximum tariff rate for the services.  In such
event, MRT shall notify Customer in writing of the requirement to pay maximum
tariff rates and, if the maximum tariff rates are greater than the Negotiated
Rates under such transaction, Customer shall have no more than thirty (30) days
from the date of such notification to give notice in writing of termination of
the applicable Agreement, with such termination to be effective no later than
the end of the month following the month in which such termination notice is
received.



(c)
Points:  The Receipt Point(s) and the Delivery Point(s) eligible for the rates
specified herein shall be as set forth in Exhibit A and (d)(iv) below.
    (d) Description of Rate:                              Negotiated Rate [   
]                                       Discounted Rate [ X ] (Check
one)          

 


 
(i)
Reservation Charge:
$0.8390/Dth
         
(ii)
Usage Charge:
$0.0015/Dth

 
 
(iii)
Any applicable Rate Schedule FTS surcharges, penalties, charges, fees, taxes,
settlements, direct billed amounts, and Fuel Use and LUFG retentions provided
for in MRT’s Tariff.



 
(iv)
In addition to the points specified above, the discounted rates set forth herein
shall apply to deliveries to MRT’s interconnect with Gulf South at Perryville on
a secondary basis.  Deliveries to Gulf South are operationally feasible only
when MRT is receiving sufficient quantities of gas into its system from Gulf
South to make deliveries for Customer by displacement.  The discounted rates
shall also apply to receipts from the Secondary Receipt Points described below
in this Section (d)(iv), provided that such receipts are subsequently delivered
to the TETCO-White County Secondary Delivery Point (no more than 30,000 Dth/Day)
and/or the MRT Storage Delivery Point described on Exhibit A, and further
provided that the quantities received from each Secondary Receipt Point
described below in this Section (d)(iv) do not exceed 50,000 Dth/Day from each
such point.  Any other services under this FTS Agreement shall be at MRT’s
maximum applicable FTS tariff rate.


 
 
 
 




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


 
Page 2 of 3

 
 EXHIBIT B

 
(continued)

 
            Secondary Receipt Point(s):
            
            NGPP
Natural Gas Pipeline
Randolph County
Meter #90498
 
            OZRK
Ozark Gas Transmission
Meter #90523
            
            AGLE
CEGT-Glendale
Meter #805547
 
            Secondary Delivery Point(s):
 
            TEWC
Texas Eastern-White County
Meter #13316
 
            PRVL
Gulf South-Perryville
Meter #90496

 

 e)           Term of Rate: Begin Date(s): April 1, 2008      
 
End Date(s):
Primary Term and continuing thereafter unless and until terminated by either MRT
or Customer by written notice or electronically via the Internet as permitted or
required by MRT, to the other delivered at least one (1) year prior to the date
of the intended termination.

    (f) Authorized Overrun:            For discounted rate transactions, any
authorized overrun quantities shall be at the following rate:  $0.0292/Dth.    
(g)
Rate-Related Provisions:

 
 
(i)
Consideration for Rate Granted:  MRT agrees to the rates specified in this
Exhibit B in exchange for Customer's agreement to forego credits or other
benefits to which Customer would otherwise be entitled under the Agreement, but
only to the extent such credits or benefits would result in a greater economic
benefit over the term of this Exhibit B than that represented by the agreed-upon
rate.  Accordingly, unless MRT otherwise agrees, Customer will not receive
credits (with the exception of (1) penalty revenue credits provided pursuant to
Section 34 of the General Terms and Conditions of MRT's Tariff, and (2) capacity
release credits) from rates, refunds or other revenues collected by MRT or
Customer if to do so would effectively result in a lower rate or greater
economic benefit to Customer; provided, however, that (I) for a Customer taking
service under a discount or recourse rate agreement, the rate in any month shall
never be above MRT's applicable maximum tariff rate, and (II) MRT and a Customer
taking service under a Negotiated Rate agreement can agree pursuant to Section
14.2 of the General Terms and Conditions of MRT's Tariff that MRT will retain
some or all of the capacity release credits to the extent those credits exceed
the amount of the Customer's invoiced demand component.  If the parties'
agreement to the foregoing is determined invalid or if Customer seeks to obtain
credits or benefits inconsistent therewith, unless MRT otherwise agrees, it will
have the right to immediately terminate or modify any provisions of this Exhibit
B that would allow Customer to pay amounts less than the maximum applicable
tariff rate.


 
 
 
 




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY

 
Page 3 of 3



 
EXHIBIT B

 
(continued)



 
(ii)
Regulatory Authority:  This Exhibit B is subject to Section 30 of the General
Terms and Conditions of MRT's Tariff.  MRT and Customer hereby acknowledge that
this Exhibit B is subject to all valid and applicable federal and local laws and
to the orders, rules and regulations of any constituted federal or local
regulatory body or governmental authority having jurisdiction.  Any provision of
this Exhibit B which is determined by any court or regulatory body having
jurisdiction to be invalid or unenforceable will be ineffective to the extent of
such determination only, without invalidating, or otherwise affecting the
validity of, the remaining provisions.  Except as otherwise provided in
subsection (b) above, unless the parties agree otherwise, if MRT  reasonably
determines that a federal or local law, or order, rule or regulation of any
governmental authority having or asserting jurisdiction (1) requires performance
by MRT that is inconsistent with the terms of this Exhibit B, or (2) conditions
or prohibits the granting of selective discounts or other rates specified in
paragraph (d) of this Exhibit B, then MRT and Customer shall promptly take all
reasonable actions in good faith to enter into alternative arrangements that
will secure to the maximum extent practicable for each party all of the benefits
of the transaction set out in this Agreement; provided however, that MRT shall
not be required to enter into or continue arrangements that would result in a
greater economic detriment to MRT than existed prior to the regulatory event or
change.





Executed by a duly authorized representative of each party hereto, in the space
provided below:




CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
             
Date:
March 18, 2008
 
Date:
March 18, 2008
             






 
 
 
 
